Case 21-10009-lrc   Doc 1 Filed 01/04/21 Entered 01/04/21 15:49:17   Desc
                      Voluntary Petition Page 1 of 10
Case 21-10009-lrc   Doc 1 Filed 01/04/21 Entered 01/04/21 15:49:17   Desc
                      Voluntary Petition Page 2 of 10
Case 21-10009-lrc   Doc 1 Filed 01/04/21 Entered 01/04/21 15:49:17   Desc
                      Voluntary Petition Page 3 of 10
Case 21-10009-lrc   Doc 1 Filed 01/04/21 Entered 01/04/21 15:49:17   Desc
                      Voluntary Petition Page 4 of 10
Case 21-10009-lrc   Doc 1 Filed 01/04/21 Entered 01/04/21 15:49:17   Desc
                      Voluntary Petition Page 5 of 10
Case 21-10009-lrc   Doc 1 Filed 01/04/21 Entered 01/04/21 15:49:17   Desc
                      Voluntary Petition Page 6 of 10
Case 21-10009-lrc   Doc 1 Filed 01/04/21 Entered 01/04/21 15:49:17   Desc
                      Voluntary Petition Page 7 of 10
Case 21-10009-lrc   Doc 1 Filed 01/04/21 Entered 01/04/21 15:49:17   Desc
                      Voluntary Petition Page 8 of 10
Case 21-10009-lrc   Doc 1 Filed 01/04/21 Entered 01/04/21 15:49:17   Desc
                      Voluntary Petition Page 9 of 10
Case 21-10009-lrc   Doc 1 Filed 01/04/21 Entered 01/04/21 15:49:17   Desc
                     Voluntary Petition Page 10 of 10
